Citation Nr: 1526417	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  09-30 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for left knee osteoarthritis with partial anterior cruciate ligament tear.

2.  What evaluation is warranted for left knee instability from December 21, 2007?

3.  What evaluation is warranted for a left knee surgical scar from July 12, 2008? 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1981 to July 2001.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from a November 2008 rating decision which denied, in part, an increase in the 10 percent evaluation then assigned for osteoarthritis of the left knee.  In a January 2010 rating decision VA assigned a 40 percent for the left knee disability and awarded a separate 10 percent rating for left knee instability; each effective from December 21, 2007, the date of receipt of the Veteran's claim for increase.  38 C.F.R. § 3.400(o)(2) (2014).  

In an August 2013 rating decision VA granted entitlement to service connection for left knee surgical scars and assigned a noncompensable evaluation effective from July 12, 2008.  The RO also granted a temporary total rating for convalescence following surgery; effective from September 19, 2012, and reinstated the 40 and 10 percent evaluations assigned for osteoarthritis and instability, respectively, of the left knee.  

In September 2014, the Board denied entitlement to an increased rating for osteoarthritis with partial anterior cruciate ligament tear of the left knee.  It also denied entitlement to higher initial ratings for left knee instability and left knee surgical scars.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  

In May 2015, the Court granted a joint motion for remand. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The parties to the joint motion for remand found that an April 2014 VA examination report failed to comply with the December 2013 remand directives of the Board.  As such, the parties agreed that the April 2014 examination was inadequate for rating purposes.  Hence, further development is in order

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she identify any and all health care providers who have treated any left knee disorder since 2012.  Thereafter, the AOJ must obtain and associate with the claims file all identified pertinet treatment records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of any left knee disorder to include osteoarthritis with partial anterior cruciate ligament tear, instability, and surgical scars.  The examiner must be provided access to the claims file, Virtual VA file, and VBMS file  must be reviewed by the examiner in conjunction with the examination.  

The examiner must describe all symptomatology, to include the range of left knee motion (specifying at what degree in motion pain begins).  This includes careful measurements of both active and passive ranges of motion, in both weight bearing and nonweight bearing tests.  Further, the examiner must conduct range of motion after repetitive use testing, indicating to what extent the Veteran's knee disability interferes with her ability to perform the test and at what point pain occurs.  The examiner must describe any functional loss pertaining to any service connected left knee disability due to pain or weakness, and to document all objective evidence of those symptoms.  The examiner must determine whether there was any additional functional loss/motion due to pain, to include during flare-ups.  The examiner must address whether the Veteran has any recurrent subluxation or lateral instability, and if so, determine whether the severity of such subluxation or instability is slight, moderate, or severe.  If the examiner is unable to test for instability, he/she must state why it was not feasible to provide such information, as required for an adequate examination.  Additionally, the examiner should determine whether the Veteran has ankylosis of the knees; nonunion or malunion of the tibia and fibula; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; removal of semilunar cartilage; or genu recurvatum.  Finally, the examiner must address whether any left knee surgical scars are painful on examination.  If so, the basis for finding that they are painful must be stated.

A complete rationale must be provided for any opinion offered, which must address both lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.
 
The Veteran is advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2014).
 
3.  After the above has been completed, review the additional development to ensure it is in compliance with the directives of this REMAND.  If any deficiency is found, implement corrective procedures.
 
4.  Readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

